Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					DETAILED ACTION
	The office acknowledges Applicants filing of the claim amendments and data by Dr. Stephen Barr on 11/11/2021. it is noted that Study report and not an affidavit has been submitted. Applicants’ arguments and the data has been fully considered. In light of the claim amendments and the following examiner’s amendments the rejections of record are withdrawn. Claims 1-4, 6, 8-11, 13, 15-17 are allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Iwashko on 11/22/2021. 
The application has been amended as follows: 
1. In claim 1, line 4 after dibenzoate INSERT, “, wherein the coronavirus disease is SARS-CoV-2”
2. REWRITE claim 8 as follows:
A method of treating a subject infected with COVID-19 comprising administering to the subject in need thereof of an anti-pathogenic compound, diethylene glycol dibenzoate.
DELETE claims 5, 7, 12, 14 and 18. 


			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant method claims are to a method of treating SARS-CoV-2 or COVID-19 coronavirus disease with diethylene glycol dibenzoate.
Applicants have provided in the specification, in vitro data for the toxicity of 90I in Vero E6 cells (Fig. 18) and one hour pretreatment of 901 (BTS) applied to 72 h SARS-CoV-2 infected cells (Fig. 19). Applicants have provided data for the potent antiviral activity towards SARS-CoV-2, alpha, beta and delta variants with BTS (diethylene glycol dibenzoate) with human cells by inhibiting infectious and non-infectious virus production at micromolar concentrations (See data 11/11/2021). It is noted that treatment of cells with BTS also protects cells from complete virus-induced cytopathic effects in vitro, potentially by sensitizing cells to virus induced killing to limit cell-to-cell spread of virus. There is no prior art that anticipates or teaches the effects of diethylene glycol dibenzoate in the treatment of SARS-CoV-2 or Covid-19 with diethylene glycol dibenzoate as instantly claimed. Hence claims 1-4, 6, 8-11, 13, 15-17 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 5712705239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/ docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627